Title: To Thomas Jefferson from Thomas Leiper, 23 June 1802
From: Leiper, Thomas
To: Jefferson, Thomas


            Dear SirPhilada. June 23d. 1802
            I am very much at a loss to know where to begin and perhaps I shall be at a greater loss to know where to end as I am going to write about myself—some time ago Mr. Duane wrote his son from Washington which letter was showen to me mentioning that Mr. Dickerson and myself were appointed Commissioners of Bankruptcy—Had this thing stopt here there would not have been much matter in it but Captain Patton of the Post Office informed Mr. Poyntell that the thing was absolutely so—I told Mr. Poyntell and every One else that I thought I should be the first to know it but as I did not I did not believe it—From Patton’s letter or some other it got into Rielfs paper and next day into the Aurora—now sir if you give it out the thing was to be so—figure to yourself the line of march you have placed me in— I know it will be a perfect part to a certain Class of men but I will grin a bear it as well as I can but of all things that of being laughed at setts the hardest on me—I never did place myself in the first second or third Rank with respect to abilities but with respect to Principle and Zeal I always placed myself in the first—I heard your secretary say there was nothing give you so much pain and trouble as the appointment to office this I believe—Captain Jones applied to me to sign a Petition to you in favor of Mr. Cumpson. I informed him it was improper in me as the Aurora had published me as one of them but I could have given another reason Cumpson most certainly belonged to the old order of things or he never would have obtained his former appointment or if he had been on our side I should have seen him some where with us—But his comming to Washington as I suppose so powerfully recommended I think it was impossible in the nature of thing you could do otherwise than appoint him—I beg and Pray for our own sake you would not Trim—General Washington fell between two stools and it will be eternally the Case with every man who follows his example—Burr is Taking both sides with a view no doubt of getting upper most—he certainly will be disappointed—Callender is taking our first Characters one by one and believes he can put up and pul down at his pleasure—He says he will send me one of his papers till I desire him to stop—I think you have nothing to fear if you proceed in office as you have begun—Reduction of Taxes and the payment of our national Debt is certainly two of the first points in our goverment both of which you have begun—But I believe if you was to remove certain Characters from office I believe you would give satisfaction to some of your best friends—Pray tell me for I expect an answer how comes it to pass you have appointed six commissioners when Hopkinson Peters & Cumpson formerly did the business—I am certain Dallas has more industry & skill than all the three—If you mean to do as John Adams did multiply offices to strengthen goverment You will find yourself mistaken if you can make One man do the business of two and discharge one you may rely on it this is the Best way of strengthing Goverment.—I have been at my mills these two days—and have not seen a soul since my return and I beg you will consider this a work entirely my own and I mean it shall never come into the View of any person but your self—I am with esteem
            Dear sir your most Obedt St.
            Thomas Leiper
           